Case 8:20-cv-02954-VMC-AAS Document 51 Filed 02/23/21 Page 1 of 11 PageID 3277




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

    SHIRLEY LANGSTON and
    JOHN LANGSTON,

          Plaintiffs,

    v.                                    Case No. 8:20-cv-2954-VMC-AAS

    TEXAS CAPITAL BANK, NATIONAL
    ASSOCIATION, as Administrative
    Agent, Swing Line Lender,
    and L/C issuer,

         Defendant.
    ______________________________/

                                    ORDER

          This matter comes before the Court upon consideration of

    Defendant Texas Capital Bank National Association’s (“TCB”)

    Motion to Dismiss Plaintiffs’ First Amended Complaint (Doc.

    # 37), filed on January 19, 2021. Plaintiffs Shirley Langston

    and John Langston responded on February 9, 2021. (Doc. # 49).

    For the reasons that follow, the Motion is granted as set

    forth herein.

    I.    Background

          The Langstons initiated this action in state court on

    November 15, 2020. (Doc. # 1-1). TCB removed the case to this

    Court on the basis of diversity jurisdiction on December 11,

    2020. (Doc. # 1). In the amended complaint, the Langstons



                                      1
Case 8:20-cv-02954-VMC-AAS Document 51 Filed 02/23/21 Page 2 of 11 PageID 3278




    assert claims against TCB for aiding and abetting fraud,

    aiding   and    abetting     breach     of   fiduciary        duty,   civil

    conspiracy     to   commit   fraud,     civil    conspiracy     to    breach

    fiduciary duty, and negligence. (Doc. # 33).

          The facts of this case are well-known to the parties and

    the Court. In 2016, Dr. Thomas Francavilla performed surgery

    on Mrs. Langston, even though he allegedly did not carry the

    required medical malpractice insurance. (Id. at 10-12). As a

    result   of    that   surgery,    the   Langstons      are    involved    in

    malpractice litigation against Dr. Francavilla and his then-

    employer, the Laser Spine Institute, LLC (“LSI”) — a medical

    practice that is in the process of being liquidated through

    Assignment for Benefit of Creditors proceedings in Florida

    state court. (Id. at 1-2, 10-13).

          According to the Circuit Court’s docket, the malpractice

    case is still pending. See Langston v. Laser Spine Inst.,

    Case No. 17-CA-10423 in the Circuit Court of Hillsborough

    County, Fla. Indeed, in their amended motion to abstain and

    remand filed in this case, the Langstons acknowledged that

    the   malpractice     case   is   pending       and   “will    affect    the

    liquidation of [the Langstons’] damages, and also be an

    element in [the] Langstons’ damage claims against TCB” in

    this case. (Doc. # 9 at 7-8).


                                        2
Case 8:20-cv-02954-VMC-AAS Document 51 Filed 02/23/21 Page 3 of 11 PageID 3279




          The amended complaint in this case alleges that LSI

    “caused LSI’s employee physicians to fraudulently conceal

    from patients the fact that LSI’s physician employees were

    practicing      medicine   in     violation     of     the     Financial

    Responsibility requirements of [Section] 458.320, Fla. Stat.”

    (Doc. # 33 at 8).

          TCB was one of LSI’s lenders. (Id. at 2-3). It loaned

    LSI over $150,000,000.00 through a 2015 Credit Agreement that

    provided, in pertinent part, that LSI was required to hold

    $10,000,000.00 in a “Cash Reserve Account” for, among other

    things, the payment of medical malpractice claims. (Id. at 3-

    5). “TCB had the power to require LSI to maintain the Cash

    Reserve Account, and TCB retained the ‘sole discretion’ to

    waive the Cash Reserve Account only upon (a) LSI’s written

    request   and    (b)   TCB’s    determination   that    ‘all    medical

    malpractice claims and potential litigation related to such

    claims are properly reserved for in the Cash Reserve Account

    in amounts that are considered commercially reasonable.’”

    (Id. at 5). “However, TCB held a first lien securing all of

    LSI’s borrowing under the Credit Agreement, including a first

    lien on any amounts designed as the Cash Reserve Account. By

    this means, TCB controlled whether or not funds were available

    to pay LSI’s medical malpractice claims.” (Id.).


                                       3
Case 8:20-cv-02954-VMC-AAS Document 51 Filed 02/23/21 Page 4 of 11 PageID 3280




          According to the Langstons, “TCB had actual knowledge

    that LSI was not maintaining customary professional liability

    insurance as required by Florida law and as required by

    Section 7.5 of the Credit Agreement.” (Id. at 6). “Instead of

    requiring LSI to comply with Florida law, TCB instead retained

    sole discretion upon LSI’s request to fund LSI’s Cash Reserve

    Account to fund medical malpractice claims, while maintaining

    a first priority lien on said Cash Reserve Account and thereby

    maintaining the discretion to apply said funds to TCB’s loans

    instead of payment to medical malpractice claims.” (Id. at

    7). As a result, the Langstons maintain that TCB, among other

    things, conspired with LSI, aided and abetted LSI’s breaches

    of    fiduciary   duty   regarding      compliance   with   Florida’s

    requirements for malpractice coverage, and was negligent.

    (Id. at 14-30).

          TCB moves to dismiss the amended complaint on numerous

    grounds, including ripeness and failure to state a claim.

    (Doc. # 37). The Langstons have responded (Doc. # 49), and

    the Motion is ripe for review.

    II.   Legal Standard

          On a motion to dismiss pursuant to Rule 12(b)(6), this

    Court accepts as true all the allegations in the complaint

    and   construes   them   in   the   light   most   favorable   to   the


                                        4
Case 8:20-cv-02954-VMC-AAS Document 51 Filed 02/23/21 Page 5 of 11 PageID 3281




    plaintiff. Jackson v. Bellsouth Telecomms., 372 F.3d 1250,

    1262 (11th Cir. 2004). Further, the Court favors the plaintiff

    with all reasonable inferences from the allegations in the

    complaint. Stephens v. Dep’t of Health & Human Servs., 901

    F.2d 1571, 1573 (11th Cir. 1990). But,

          [w]hile a complaint attacked by a Rule 12(b)(6)
          motion to dismiss does not need detailed factual
          allegations, a plaintiff’s obligation to provide
          the grounds of his entitlement to relief requires
          more than labels and conclusions, and a formulaic
          recitation of the elements of a cause of action
          will not do. Factual allegations must be enough to
          raise a right to relief above the speculative
          level.
    Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)(internal

    citations omitted). Courts are not “bound to accept as true

    a legal conclusion couched as a factual allegation.” Papasan

    v. Allain, 478 U.S. 265, 286 (1986). The Court must limit its

    consideration to well-pleaded factual allegations, documents

    central   to    or    referenced   in   the    complaint,     and   matters

    judicially noticed. La Grasta v. First Union Sec., Inc., 358

    F.3d 840, 845 (11th Cir. 2004).

          Additionally, motions to dismiss for lack of subject

    matter jurisdiction pursuant to Rule 12(b)(1) may attack

    jurisdiction facially or factually. Morrison v. Amway Corp.,

    323   F.3d     920,    924   n.5   (11th      Cir.   2003).    Where    the




                                        5
Case 8:20-cv-02954-VMC-AAS Document 51 Filed 02/23/21 Page 6 of 11 PageID 3282




    jurisdictional attack is based on the face of the pleadings,

    the Court merely looks to determine whether the plaintiff has

    sufficiently alleged a basis of subject matter jurisdiction,

    and the allegations in the plaintiff’s complaint are taken as

    true for purposes of the motion. Lawrence v. Dunbar, 919 F.2d

    1525, 1529 (11th Cir. 1990). “[A] dismissal on ripeness

    grounds more properly falls under the umbrella of a Rule

    12(b)(1) dismissal for lack of subject matter jurisdiction”

    than under Rule 12(b)(6) for failure to state a claim. Valley

    Creek Land & Timber, LLC v. Colonial Pipeline Co., 432 F.

    Supp. 3d 1360, 1363 (N.D. Ala. 2020)

    III. Analysis

           The    Court    agrees   with   TCB   that   this   case   must   be

    dismissed without prejudice as unripe. (Doc. # 37 at 4-5, 9-

    11).

           “The doctrine of ripeness, which originates from the

    Constitution’s Article III requirement that courts only hear

    actual       cases    and   controversies,    presents     a   ‘threshold

    jurisdictional question of whether a court may consider the

    merits of a dispute.’” Valley Creek Land & Timber, LLC, 432

    F. Supp. 3d at 1365 (quoting Elend v. Basham, 471 F.3d 1199,

    1204–05 (11th Cir. 2006)). “In addition to jurisdictional

    considerations, ripeness also involves judicial prudence;


                                           6
Case 8:20-cv-02954-VMC-AAS Document 51 Filed 02/23/21 Page 7 of 11 PageID 3283




    even when the case meets the constitutional minimum for

    jurisdiction, ‘prudential considerations may still counsel

    judicial restraint.’” Id. (quoting Digit. Props., Inc. v.

    City of Plantation, 121 F.3d 586, 589 (11th Cir. 1997)).

    Courts “assess ripeness on a claim-by-claim basis.” Club

    Madonna, Inc. v. City of Miami Beach, 924 F.3d 1370, 1380

    (11th Cir. 2019).

          Ripeness is “designed to prevent the courts, through

    avoidance     of    premature       adjudication,      from       entangling

    themselves    in    abstract       disagreements.”     Wollschlaeger       v.

    Governor, Fla., 848 F.3d 1293, 1304 (11th Cir. 2017)(citation

    and internal quotation marks omitted). “The ripeness doctrine

    protects    federal      courts    from   engaging    in    speculation    or

    wasting     their    resources      through    the    review      of   merely

    potential or abstract disputes.” Valley Creek Land & Timber,

    LLC, 432 F. Supp. 3d at 1365. Thus, “[a] claim is not ripe

    for adjudication if it rests upon contingent future events

    that may not occur as anticipated, or indeed may not occur at

    all.”     Texas     v.    United     States,    523        U.S.   296,    300

    (1998)(citation and internal quotation marks omitted).

          “In assessing whether a dispute is concrete enough to be

    ripe, [courts] evaluate (1) the fitness of the issues for

    judicial decision and (2) the hardship to the parties of


                                          7
Case 8:20-cv-02954-VMC-AAS Document 51 Filed 02/23/21 Page 8 of 11 PageID 3284




    withholding court consideration.” Wollschlaeger, 848 F.3d at

    1304     (citation    and     internal        quotation      marks      omitted).

    “Concerning    fitness       for    judicial        decision,     [courts]     ask

    whether the parties raise an issue that [courts] can decide

    without     further     factual          development        and   whether     the

    institutional    interests          of    the   court       and   agency    favor

    immediate review.” Club Madonna, Inc., 924 F.3d at 1380. “As

    for hardship, litigants must show that they are forced to

    choose     between    foregoing          lawful      activity     and      risking

    substantial legal sanctions.”                 Id.   (citation and internal

    quotation marks omitted).

           This case is not ripe because the Langstons have not

    brought their claims at the right time. See Valley Creek Land

    & Timber, LLC, 432 F. Supp. 3d at 1365 (“When examining

    ripeness, the court considers whether this is the correct

    time for the complainant to bring the action.” (citation and

    internal    quotation       marks    omitted)).       The    Court   has     taken

    judicial notice — and the Langstons have acknowledged in their

    amended motion to abstain and remand (Doc. # 9 at 7-8) — that

    the Langstons’ malpractice case against Dr. Francavilla and

    LSI is still pending in state court. See Fed. R. Evid.

    201(b)(“The court may judicially notice a fact that is not

    subject to reasonable dispute because it: (1) is generally


                                              8
Case 8:20-cv-02954-VMC-AAS Document 51 Filed 02/23/21 Page 9 of 11 PageID 3285




    known within the trial court’s territorial jurisdiction; or

    (2) can be accurately and readily determined from sources

    whose accuracy cannot reasonably be questioned.”); Chapman v.

    Abbott    Lab’ys.,       930   F.   Supp.       2d    1321,    1323    (M.D.   Fla.

    2013)(“If     a    court       takes       judicial     notice    of    documents

    pertinent to a motion to dismiss, it need not convert the

    motion to dismiss into a motion for summary judgment.”). As

    such, no judgment has been entered yet on their medical

    malpractice claims.

           Yet, their claims in this case hinge on the assertion

    that TCB engaged in conduct that resulted in the Langstons’

    being unable to collect on a malpractice judgment through

    malpractice insurance or other funds of LSI. The main thrust

    of the amended complaint is that TCB unlawfully allowed LSI

    to have its employees practice medicine without sufficient

    insurance and also enabled LSI to not keep the Cash Reserve

    Account funded to pay malpractice claims. (Doc. # 33 at 5-

    7). Thus, as TCB persuasively puts it, “[u]nless and until

    [the     Langstons]       secure       a     judgment     in    the    underlying

    malpractice       case   and    are        subsequently    unable      to   collect

    because of a lack of insurance, [the Langstons] have sustained

    no damages under any of their theories against TCB.” (Doc. #

    37 at 5); see JWC Hamptons, Inc. v. Empire Indem. Ins. Co.,


                                                9
Case 8:20-cv-02954-VMC-AAS Document 51 Filed 02/23/21 Page 10 of 11 PageID 3286




    No. 0:19-CV-62232, 2020 WL 37571, at *2 (S.D. Fla. Jan. 3,

    2020)(dismissing negligent procurement of insurance claim

    against insurance broker as unripe because the viability of

    that claim “is entirely contingent upon the resolution of”

    plaintiff’s breach of contract claims against its insurance

    company and so plaintiff “has not suffered any damages caused

    by [the insurance broker]           and cannot state a claim for

    negligence”), report and recommendation approved, No. 19-

    62232-CIV, 2020 WL 2850586 (S.D. Fla. Jan. 24, 2020).

          In short, the issues in this case are not fit for

    judicial determination at this time, as the Langstons will

    not have sustained an injury as a result of TCB’s alleged

    conduct unless and until they have obtained a judgment on

    their malpractice claims for which they have been unable to

    collect. See Parham v. Fla. Health Scis. Ctr., Inc., 35 So.

    3d 920, 928 (Fla. 2d DCA 2010)(“There would be no legal injury

    sustained as a result of the alleged misrepresentation if the

    medical treatment had been acceptable. Thus, if the child had

    successfully     responded     to     the   medical   treatment    as

    anticipated by Dr. Saste, there would be no damages in fraud

    even if Dr. Saste had expressly made a representation of fact

    that she would obtain an immediate surgical consult and then

    had not obtained it.”).


                                        10
Case 8:20-cv-02954-VMC-AAS Document 51 Filed 02/23/21 Page 11 of 11 PageID 3287




          Regarding hardship, the Langstons have not shown “that

    they are forced to choose between foregoing lawful activity

    and risking substantial legal sanctions.” Club Madonna, Inc.,

    924 F.3d at 1380. Rather, the Langstons themselves have

    expressed an intention to move to stay this case “pending the

    liquidation of the underlying damages claim in state court.”

    (Doc. # 31 at 1; Doc. # 27 at 2).

          Thus, this case is not yet ripe and is dismissed without

    prejudice. If and when the Langstons obtain a judgment in

    their medical malpractice case, they may refile this action.

          Accordingly, it is

          ORDERED, ADJUDGED, and DECREED:

    (1)   Defendant    Texas   Capital     Bank   National   Association’s

          Motion to Dismiss Plaintiffs’ First Amended Complaint

          (Doc. # 37) is GRANTED.

    (2)   This case is dismissed without prejudice as unripe.

    (3)   The Clerk is directed to CLOSE this case.

          DONE and ORDERED in Chambers, in Tampa, Florida, this

    23rd day of February, 2021.




                                      11
